Citation Nr: 0729765	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-38 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  He died in May 2001.  The appellant is his surviving 
spouse.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 letter decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The appellant initially indicated in correspondence dated 
October 6, 2004 that she wanted a hearing before a Veterans 
Law Judge at the RO (Travel Board hearing); however, she 
failed to report for a Travel Board hearing that was 
scheduled for August 23, 2005. 


FINDINGS OF FACT

1.  The veteran's lung cancer was first noted and diagnosed 
in March 1999. 

2.  In April 2001, the veteran submitted an application to 
reopen a previously denied claim for service connection for 
lung cancer. 

3.  At the time of the veteran's death in May 2001, the 
evidence on file shows no competent medical evidence to 
relate the veteran's lung cancer to service, including 
herbicide exposure in service, and the veteran's lung cancer 
did not manifest to a compensable degree within 30 years 
after December 13, 1968, the last exposure to herbicides 
during Vietnam service. 

4.  At the time of the veteran's death in May 2001, the 
evidence in the file shows no periodic monetary benefits that 
were due and unpaid.

5.  The effective date of the liberalizing regulatory change 
lifting the 30-year presumptive period for respiratory (lung) 
cancers as a presumptive disease based on herbicide exposure 
was January 1, 2002.  


CONCLUSION OF LAW

The criteria for payment of accrued benefits are not met.  38 
U.S.C.A. §§ 101, 5103, 5103A, 5107, 5110, 5121 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.114, 3.159, 3.400, 3.1000 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 
112 (2004).  

VA notice and duty to assist letters dated in July 2003, 
October 2003, and October 2004 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the 
letter informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence she should provide, informed the 
appellant that it was her responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, and asked the appellant to send to VA any evidence in 
her possession that pertained to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in such cases where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
this case, the facts are not in dispute.  Resolution of the 
appellant's appeal is dependent on interpretation of the law 
and regulations pertaining to the payment of accrued 
benefits.  A review of VA's duty to notify and assist is not 
necessary regarding the accrued benefits claim because there 
is no legal basis for the claim.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of the claim, including by 
submission of statements by her and her representative.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Accrued Benefits

The law and regulations governing claims for accrued benefits 
provide that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which the veteran was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

Congress amended 38 U.S.C.A. § 5121 to repeal the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award for accrued benefits.  This 
change applies only to deaths occurring on or after the date 
of enactment, December 16, 2003.  Because the veteran died in 
May 2001, which was before the date of enactment, this change 
does not apply in this case and is noted only for information 
purposes.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, 117 Stat. 2651(2003) (codified at 38 U.S.C. § 
5121(a)). 

Although the veteran's April 2001 claim to reopen service 
connection for lung cancer terminated with his death in May 
2001, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
claimant's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. 
§ 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While the appellant's claim for accrued benefits in this 
appeal is separate from the veteran's claim, because the 
accrued benefits claim is "derivative of" the veteran's 
claim, the appellant takes the veteran's claim as it stood on 
the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. 
Cir. 1998).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. 
§ 5110(g).  The implementing regulation, 38 C.F.R. § 
3.114(a), likewise, provides that the effective date of such 
award shall not be earlier than the effective date of the 
liberalizing act or administrative issue.

On February 6, 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
a new section § 1116 establishing a scientific-evidence 
review process for the establishment of presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2006).

Effective June 9, 1994, the provisions of 38 C.F.R. §§ 
3.307(a) (2006) and 3.309(e) (2006) were amended to allow 
presumptive service connection for respiratory cancer 
developing to the required degree within a certain time 
period after exposure to herbicides.  In pertinent part, a 
veteran who had active service in Vietnam during the Vietnam 
Era and developed respiratory cancer (including cancer of the 
lung) was presumed to have been exposed to an herbicide 
agent, unless there was affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6).  The regulation provided that, if a 
veteran was exposed to an herbicide agent during active 
service, and respiratory cancers (including cancer of the 
lung) were manifested to a degree of 10 percent within 30 
years after the herbicide agent exposure, there was a 
rebuttable presumption of service connection for the lung 
cancer.  38 C.F.R. 
§ 3.309(e). 

Effective January 1, 2002, the provisions of 38 C.F.R. §§ 
3.307(a) and 3.309(e) were again amended to allow presumptive 
service connection for respiratory cancer developing to a 
compensable degree any time after exposure to herbicides.  
The previous requirement that the lung cancer manifest to 
within 30 years after the herbicide agent exposure was 
eliminated by this change so that, if a veteran developed 
lung cancer at any time during his lifetime and had been 
exposed to an herbicide agent, service connection would be 
presumed to have been incurred during service.  See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), now codified as amended at 38 
U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307, 3.309.

In April 2001, the veteran submitted an application to reopen 
a previously denied claim for service connection for lung 
cancer.  Previous claims had been denied, and a prior final 
rating decision had been issued.  The veteran died on May [redacted], 
2001.  

The appellant contends that, because the veteran had a claim 
to reopen pending at his death in May 2001, as the surviving 
spouse, she should be paid accrued benefits for the veteran's 
lung cancer to 1997.  She contends that the veteran's lung 
cancer was first diagnosed by biopsy on March 6, 1997, 
although the medical evidence of record shows that the first 
diagnosis was in fact March 1999.  

In this case, the evidence shows that the veteran's lung 
cancer (lung mass) was first noted in March 1999, and was 
diagnosed and surgically treated in April 1999.  
Notwithstanding the appellant's assertion that lung cancer 
was first biopsied and diagnosed in March 1997, there is no 
medical evidence of record that shows this, or that shows a 
diagnosis of lung cancer prior to March 1999.  

The veteran served in Vietnam, and thus he is presumed to 
have been exposed to an herbicide agent.  Additionally, he 
was diagnosed with lung cancer in March 1999, which is one of 
the respiratory diseases associated with exposure to Agent 
Orange; however, the veteran last served in Vietnam on 
December 13, 1968, and the first showing of lung cancer is in 
March 1999, which is more than 30 years after the last date 
on which the veteran was exposed to an herbicide agent during 
active service.  Thus, service connection on a presumptive 
basis was not warranted based on the law in effect at the 
time of the veteran's death in May 2001.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.1000.  

During the pendency of the veteran's April 2001 claim to 
reopen, and at the time of the veteran's death in May 2001, 
the 30 year presumptive regulation for lung cancers as due to 
herbicide exposure was still in effect.  At the time of the 
veteran's death in May 2001, the evidence on file shows that 
the veteran's lung cancer did not manifest to a compensable 
degree by December 13, 1998, which is 30 years after December 
13, 1968, the last exposure to herbicides during Vietnam 
service.  The appellant essentially asserts that the 
veteran's lung cancer may have manifested prior to the 30-
year period following the veteran's last exposure to an 
herbicide agent; however, there was no evidence in the claims 
file at the time of the veteran's death to establish lung 
cancer to a compensable degree by December 13, 1998.

The law in effect during the pendency of the veteran's April 
2001 claim to reopen, and in effect at the time of his death 
in May 2001, required that, for lung cancers to be presumed 
as due to herbicide exposure, they must have manifested to a 
compensable degree within the 30 year presumptive period from 
the last exposure to herbicides in service.  The effective 
date of liberalizing regulatory change removing the 30 year 
limitation for lung cancer as a presumptive disease based on 
herbicide exposure was January 1, 2002.  At the time of the 
veteran's death in April 2001, the evidence in the file 
otherwise shows no periodic monetary benefits that were due 
and unpaid.  

The law that applies in an accrued benefits claim is the law 
extant at the time of the veteran's death.  38 C.F.R. § 
3.1000.  That is, for an award of accrued benefits, 
entitlement would have to be shown under the laws at the 
time.  In April and May 2001, the 30-year presumptive period 
requirement was in place for respiratory (including lung) 
cancers.  Because the veteran died in May 2001, the change in 
the law that became effective January 1, 2002, does not apply 
to the veteran's April 2001 claim to reopen.  Despite this 
change in law, the veteran could not have established 
entitlement to service connection prior to January 1, 2002.  
For these reasons, payment to the veteran, and, hence, 
accrued benefits, is legally precluded.  

Because the evidence in the file at the date of the veteran's 
death does not show that there were any periodic monetary 
benefits that were due and unpaid, the appellant's 


claim for accrued benefits must be denied.  Because the basis 
for denial of this claim is lack of entitlement under the 
law, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER


The appeal for accrued benefits is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


